March 29, 1917. The opinion of the Court was delivered by
This is an action for alimony, begun by service of a summons and complaint, the complaint being afterwards amended. The defendant demurred to the complaint, on the ground that it does not state facts sufficient to constitute a cause of action. Pending a hearing on the demurrer motion was made before his Honor, Special Judge Edward McIver, for temporary alimony and counsel fee. His Honor granted the application, and this appeal is from his order.
Appellant in his argument says:
"While there are three exceptions, they raise a single question, that the entire record comprising the complaint, *Page 101 
the affidavits on behalf of plaintiff and on the part of the defendant show that plaintiff is not entitled to temporary alimony."
In Levin v. Levin, 68 S.C. 123, 46 S.E. 945, this Court says:
"The delicacy of the subject makes the application of principle to the facts of each case the real judicial task."
In Gordon v. Gordon, 91 S.C. 245, 74 S.E. 360, and other cases, it is held that the question of the allowance of temporary alimony and counsel fee is a matter largely within the discretion of the Circuit Judge, and this Court sees no abuse of discretion in the case.
The appeal is dismissed.